Citation Nr: 0940956	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  96-49 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
injuries incurred at a Department of Veterans' Affairs (VA) 
medical facility (MC) (injuries of the head, spine, shoulder, 
knees, ankles, hips, fingers, and vision) as a result of a 
motorcycle accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to December 
1971.  He has been determined to be incompetent for VA 
purposes, effective from June 1993.  See 38 C.F.R. § 3.353 
(2008). 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the VA Regional 
Office (RO) in Fargo, North Dakota, which denied the claim.

The Veteran provided testimony at a hearing before personnel 
at the RO in December 1996.  A transcript of this hearing has 
been associated with the Veteran's VA claims folder.

This case was previously before the Board in January 1999, 
August 2003 and September 2006, when it was remanded for 
additional evidentiary development.  As a preliminary matter, 
the Board finds that the remand directives have been 
substantially completed, and that the evidence of record is 
adequate for resolution of this case.  Therefore, a new 
remand is not required in order to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development necessary for the equitable 
disposition of the instant case have been completed.

2.  The Veteran's 1989 motorcycle accident was not the result 
of VA hospital care, treatment, or examination.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
injuries incurred at a VAMC as a result of a motorcycle 
accident are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.159 
(2008); 38 C.F.R. §§ 3.358(a), 3.800 (1996); Sweitzer v. 
Brown, 5 Vet. App. 503 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  However, because the VCAA was enacted in November 
2000, subsequent to the May 1996 rating decision that is the 
subject of this appeal, it was impossible to provide notice 
of the VCAA before the initial adjudications in this case.  
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7-2004.  The Board further notes that, in such circumstances, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that this timing defect can 
be remedied by a fully compliant VCAA notice issued prior to 
a readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Here, the Veteran was provided with VCAA notification letters 
dated in May 2004 and May 2009, followed by readjudication of 
the claim by Supplemental Statements of the Case dated in 
February 2006 and August 2009.  Taken together, these letters 
informed the Veteran of what was necessary to substantiate 
his claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, the May 2009 
letter informed the Veteran of the specific information 
regarding disability rating(s) and effective date(s) mandated 
by the Court's holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  All relevant records regarding the 1989 period of 
VA hospitalization that is the subject of this case have been 
obtained, as are subsequent medical records.  The Veteran has 
had the opportunity to present evidence and argument in 
support of his claim, and nothing indicates the Veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, he was accorded a 
VA medical examination regarding this case in June 2009.  The 
Board further finds that, as detailed below, the resolution 
of this case is based upon the circumstances of the 1989 
motorcycle incident, and not an issue of medical diagnosis or 
causation.  Accordingly, and for the reasons set forth below, 
the Board need not determine the adequacy of the examination.

The Board notes that the Veteran's representative has argued 
that the RO should search for and obtain from the VA 
facilities medical quality assurance records, if any, related 
to the claim.  The Board notes, however, that the Board or 
the RO adjudicators are not at liberty to obtain such 
records.  Although VA is required under the VCAA to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, and 
quality assurance records might contain evidence and 
conclusions relevant to a determination under 38 U.S.C.A. § 
1151, VA is not permitted to disclose quality assurance 
records to the public except in narrowly-defined 
circumstances pursuant to 38 U.S.C.A. 
§ 5705.  Because records obtained through the VCAA must be 
considered in a claim, and records considered in a claim must 
be disclosed to claimants under VA regulations and court case 
law, it has been determined that Congress intended the 
privilege to apply to prevent VA from obtaining and using 
these records where doing so would inevitably entail 
disclosure.

In view of the foregoing, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

The Veteran was hospitalized for treatment of a psychiatric 
disorder at the Brentwood VAMC from July 21, 1989 through 
August 5, 1989.  Emergency room records indicate that the 
Veteran was treated at the VAMC Brentwood emergency room on 
July 26, 1989 for injuries sustained in a motorcycle accident 
on that day.  These injuries included abrasions to the right 
shoulder, right arm, right elbow, right knee, right ankle, 
and right eyebrow.  The Veteran also complained of pain on 
the left side of the neck.  The Veteran was released from the 
VAMC Brentwood on August 5, 1989 with discharge diagnoses 
including major depression with psychosis; borderline 
personality; antisocial personality; and polysubstance 
dependence.

In September 1990, the Veteran filed the current claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
injuries incurred at the VAMC as a result of a motorcycle 
accident.  He alleged that while he was a psychiatric patient 
at VAMC Brentwood in July 1989, he was given permission by a 
VA physician to ride his motorcycle on the grounds of the 
VAMC.  He alleged further that, because of the medication 
that he had been administered by VA, he wrecked his 
motorcycle and sustained severe injuries that resulted in the 
loss of part of his memory, impairment of his right side, 
headaches, the loss of vision, and other disabilities.  More 
recently, the Veteran has contended that a nurse gave him his 
motorcycle keys, stating that she was tired of watching him 
and he could go play.

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151, as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment, was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization or medical or surgical 
treatment and additional disability, and that there be no 
identification of "fault" on the part of VA.  The Supreme 
Court further found that the then implementing regulation, 38 
C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . . VA's action is not the cause of the 
disability in those situations."  In sum, the Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA medical 
treatment and additional disability, but not that every 
additional disability was compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel in January 1995.  In essence, that opinion stated 
that "our conclusion is that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the 'no fault' rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court. Under 
the new 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and additional 
disability does not fall into one of the above listed 
exceptions, the additional disability will be compensated as 
if service connected.

The Board notes that, effective in October 1, 1997, 38 
U.S.C.A. § 1151, relating to benefits for persons disabled by 
treatment or vocational rehabilitation, was amended by 
Congress.  See § 422(a) of PL 104-204. The purpose of the 
amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under § 1151.  However, 
in an opinion from the Department of Veterans Affairs General 
Counsel, it was held that all claims for benefits under 38 
U.S.C.A. § 1151 filed before October 1, 1997, such as the 
claim at issue here, must be adjudicated under the provisions 
of 38 U.S.C.A. § 1151 as they existed prior to October 1997.  
VAOPGCPREC 40-97.  The Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the Chief Legal Officer of the 
Department.  38 U.S.C.A. § 7104(c).  Accordingly, the revised 
provisions of § 1151 are not applicable to this claim.

Initially, the Board acknowledges that it is not entirely 
clear from the record what, if any, chronic disabilities are 
due to the 1989 motorcycle accident.  As detailed above, the 
Veteran sustained abrasions to the right shoulder, right arm, 
right elbow, right knee, right ankle, and right eyebrow; and 
complained of pain on the left side of the neck.  The June 
2009 VA medical examination included findings of head injury, 
spondylosis of the spine, osteoarthritis of the knees, 
degenerative joint disease of bilateral hips, and osteopenia 
of the ankles.  However, even though the examiner noted the 
Veteran's VA claims folder was reviewed, he stated he was 
unable to comment as to service connection due to no records 
of the motor vehicle accident.

Despite the foregoing, the Board notes that even assuming the 
Veteran has current disabilities due to the 1989 motorcycle 
accident, his claim must still be denied because the 
accident, and injuries sustained as a consequence thereof, 
was not the result of VA hospital care, treatment, or 
examination.  The Board has thoroughly reviewed the records 
of the July to August 1989 VA hospitalization, and nothing in 
these records supports the Veteran's contention that he had 
permission of a VA physician to ride his motorcycle, or was 
told to do so by a VA nurse.  The Veteran has not pointed to 
any evidence that suggests otherwise.  Moreover, such a 
course of treatment appears inconsistent with the fact that 
this was a psychiatric hospitalization, and the record, 
including the discharge summary report, notes the Veteran's 
history included high frequency of suicidal ideations, as 
well as increased reckless behavior resulting in two motor 
vehicle accidents (motorcycle versus street).  

Although the Board does not dispute the fact the Veteran was 
hospitalized at a VAMC when the 1989 motorcycle accident 
occurred, in order for an additional disability to be 
compensable under 38 U.S.C.A. § 1151, the additional 
disability must have been actually caused by, and not merely 
coincidental to, hospital care, medical or surgical 
treatment, or medical examination furnished by a VA employee 
or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 
100 (2005).  In other words, the additional disability must 
have been the result of injury that was part of the natural 
sequence of cause and effect flowing directly from the actual 
provision of "hospital care, medical or surgical treatment, 
or examination" furnished by VA and that such additional 
disability was directly caused by that VA activity.  Id at 
101.

In the Loving case, the Veteran was undergoing a VA 
examination when a metal ceiling grate or panel fell on him.  
In that case, the Court held that the claimed knee injury 
resulting from the fallen grate was coincidental to the 
examination, and not caused by it, and concluded that the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151 
"lies beyond the ambit of section 1151."  Loving, 19 Vet. 
App. at 100-01.  In support of its conclusion in the Loving 
case, the Court made reference to the case of Sweitzer v. 
Brown, 5 Vet. App. 503 (1993), in which the Court had 
affirmed a Board decision which denied 38 U.S.C.A. § 1151 
benefits for a Veteran who had claimed that, while he was 
waiting for a VA examination, an unidentified patient in a 
motorized wheelchair struck the claimant in the lower torso, 
and knocked him to the ground.  The Court, in Sweitzer, held 
that 38 U.S.C.A. § 1151 contemplated recovery only for 
disability resulting from the examination itself, and not for 
disability sustained while merely waiting in the building for 
an examination.

In Sweitzer, the Court held that the injury must have 
resulted from the examination itself in order to be 
compensable under § 1151, not from the process of reporting 
for the examination.  5 Vet. App. at 505.  The Court 
explained that the statute does not apply to disabilities 
that are merely coincidental with applying for or seeking 
hospitalization, treatment, or examination.  Id.  Moreover, 
the Court stated that notions of tort law were not applicable 
in the instance of determining veterans' benefits, but might 
apply in a suit under the Federal Tort Claims Act.  Sweitzer, 
5 Vet. App. at 506; see also VAOPGCPREC 7-97 (the provisions 
of 38 U.S.C.A. § 1151 effective prior to October 1, 1997, do 
not cover injuries which were merely incurred during or 
coincident with hospitalization but not as a result of 
hospitalization).  Although 38 U.S.C.A. § 1151 was amended in 
1997 to add the element of fault, the intent of Congress to 
provide compensation for disability related to VA treatment 
or examination has not changed.

In view of the foregoing, the Board finds that the 
circumstances of the 1989 motorcycle accident fall within the 
scope of the Sweitzer and Loving caselaw, and, thus, any 
injuries sustained therein are outside the ambit of 38 
U.S.C.A. § 1151.  Consequently, the benefit sought on appeal 
must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
injuries incurred at a VAMC (injuries of the head, spine, 
shoulder, knees, ankles, hips, fingers, and vision) as a 
result of a motorcycle accident, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


